Beck, J.
Where, in an action in a county court upon a promissory note for the principal sum of fifty dollars, besides interest and ten per cent, attorney’s fees, the party cast candes the cause to the superior court for review by writ of certiorari, complaining of errors involving both questions of law and issues of fact, it is proper for the court to dismiss the writ upon motion of the respondent;. appeal, and not certiorari, being the proper procedure. Helmly v. Davis, 100 Ga. 493; Toole v. Edmondson, 104 Ga. 776. Judgment affirmed.

A ll the Justices concur.

Certiorari. Before Judge Mitchell. Berrien superior court. June 23, 1905.
Robert A. Hendricks, for plaintiff.